Citation Nr: 0947495	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-11 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for renal cysts, claimed as 
a kidney condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  

The Board remanded this case in October 2007 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral polycystic kidney disease was 
not present in service or for a number of years thereafter, 
and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for renal cysts are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

History and Analysis

The Veteran is claiming entitlement to service connection for 
renal cysts, claimed as a kidney condition. 

The Veteran claims that he received treatment for his kidney 
condition in service in February or March 1946, at the U.S. 
Marine Hospital in Seattle, Washington. Review of the claims 
file shows that there are two U.S. Public Health Service 
(USSPHS) medical records showing treatment.  An undated 
record of personal history noted a history of kidney trouble, 
identified as 'Brights disease,' in November 1944, for which 
the Veteran was hospitalized in West Virginia.  Associated 
with that record is another record dated in March 1946 
showing that the Veteran was treated at that time for a 
hydrospadias condition by urethroplasty.

Though hydrospadias is a genitourinary condition involving 
the urethra, it is not shown to be associated proximately to 
the claimed kidney condition of renal cysts. However, the 
March 1946 clinical brief also contains a diagnosis of 
chronic glomerulonephritis, which is a kidney condition.  
Bright's disease is a broad term formerly used for kidney 
disease with proteinuria, usually glomerulonephritis.  See 
Dorland's Illustrated Medical Dictionary 536 (31st ed. 2007).  
None of these are synonymous with a kidney condition of renal 
cysts.  Id. at 464.

Thus, there is no evidence in these records of a pre-existing 
renal cyst condition per se.  This does not mean, however, 
that any present renal disorder to include cysts is not 
linked etiologically to renal symptomatology shown in 
service.

Other than these two medical records during the Veteran's 
service, there are no other medical records dated at that 
time present in the claims file addressing the kidney 
condition during service.  

Private treatment records from 1991 to 2003 show that the 
Veteran suffered from renal cysts.  In an August 2003 
treatment record, the examiner noted that the Veteran told 
him that cysts were present 25 years prior, or 1978.  

The Veteran was examined by VA for his renal cysts, claimed 
as a kidney condition, for compensation purposes in August 
2002, with an addendum to that examination report in December 
2002.  During the August 2002 examination, the examiner did 
not have the claims file available for review.  The examiner 
made findings that there were no specific residuals of 
genitourinary disease that could be determined at the 
examination.  The report contained a diagnosis of status post 
urethroplasty in 1946 for status post hypospadias, which is a 
diagnosis associated with an appealed claim which has been 
withdrawn (for service connection for artificial hypospadias 
post operative urethroplasty).

The later addendum to that examination indicates that the 
examiner reviewed the claims file, and the examiner noted 
that on CT scan in November 2001, bilateral renal cysts were 
shown.  However, with respect to the claimed renal cysts, 
claimed as a kidney condition, neither of those VA 
examination reports addresses the material question of nexus.  
That is, although the examiner noted the presence of 
bilateral renal cysts, he did not address the question of 
whether any current renal cyst/kidney disorder is related to 
service, to include by way of aggravation of a pre-existing 
renal condition.  The only nexus question addressed by the 
examiner, was whether any urethral blockage or stricture was 
related to an urethroplasty in service.  

A September 2009 VA examiner noted the Veteran reported that 
he was diagnosed with kidney cysts bilaterally back in the 
early 1970s.  He denied any kind of kidney problem while he 
was in active service.  The Veteran also reported that after 
he was born he had a penile urethra below his glan penis, but 
he had no difficulty with urination.  The examiner noted that 
upon physical examination the Veteran did not have any 
residual from his urethral repair operation during active 
service.  Renal diagnostic testing revealed the Veteran's 
right kidney had multiple medium and large benign cysts in 
the upper, mid and low pole of the right kidney.  The right 
kidney itself is enlarged by the cysts and deformed.  The 
Veteran also had a large deformed left kidney, which 
demonstrated multiple small, medium and very large benign 
cysts.  There was no hydronephrosis in either kidney.  The 
examiner diagnosed the Veteran with bilateral polycystic 
kidney disease.  

The examiner opined that the Veteran's current diagnosis of 
bilateral polycystic kidney disease was not caused by or 
related to his active service.  The examiner noted that he 
had carefully reviewed the Veteran's claims file and 
indicated that the Veteran had no documented kidney-related 
disease or complaint when he was in active service.  The 
examiner noted that the Veteran was subsequently diagnosed 
with polycystic disease in the 1970s.  He indicated that that 
polycystic kidney disease is an autosomal dominant disease 
and is usually clinically manifested in the fifth or sixth 
decade of life, especially during a workup with hypertension, 
as well as hematuria.  The examiner discussed the Veteran's 
service treatment record and the diagnosis of hypospadias, 
which is a congenital deformity of the penile urethra.  The 
Veteran then had urethroplasty done at Marine Hospital in 
1946.  The examiner indicated that in reviewing the medical 
literature, there is no supportive data or evidence as to a 
cause and effect relationship between hypospadias and 
polycystic kidney disease.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for renal cysts, claimed as a kidney condition.  

In this case the Veteran currently has bilateral polycystic 
kidney disease.  The ultimate question that must be answered 
is whether or not the cysts the Veteran currently has are 
caused by or related to his military service.  The Veteran 
contends he was treated for and suffered from this kidney 
condition during his military service.  However, while the 
Veteran has stated his belief that his current renal cysts 
are due to his military service, as a layperson he is 
generally not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

While there are some service treatment records that contain 
indications of a kidney condition, there are no active duty 
service treatment records documenting any diagnosis or 
treatment in service regarding bilateral polycystic kidney 
disease.   Additionally, there are no medical records 
indicating complaint or treatment for bilateral polycystic 
kidney disease within the first year after discharge from 
active duty service.  The earliest post-service reference to 
polycystic kidney disease appears to be in the 1970s.  This 
is more than 25 years after discharge from active service.  
The length of time between the Veteran's discharge from 
service and his diagnosis of polycystic disease is probative 
evidence against the appellant's claim.  

There is no contrary medical opinion of record regarding the 
Veteran's renal cysts.  Not only is there no medical opinion 
evidence in support of the Veteran's claim, but there is also 
the September 2009 VA medical opinion evidence against the 
Veteran's claim.  Although the Board recognizes the Veteran's 
contentions regarding issues with the cysts and its relation 
to service, it finds that the VA examiner's opinion outweighs 
any continuity of symptomatology presented by the Veteran or 
assertions regarding the nature and etiology of the Veteran's 
current disability.  See Espiritu.  

In summary, there is no indication of an injury suffered in 
service related to the Veteran's bilateral polycystic kidney 
disease or diagnosis of the condition in service, no 
continuity of symptomatology directly related to bilateral 
polycystic kidney disease since discharge from service and no 
medical nexus opinion between the Veteran's bilateral 
polycystic kidney disease and any aspect of his military 
service.

In light of all of the above, particularly the negative 
September 2009 VA medical opinion, for the Board to conclude 
that the appellant's renal cysts are attributable to a 
diagnosis with its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for bilateral polycystic kidney 
disease.  Since the most probative evidence and the greater 
weight of the evidence indicate that the Veteran's bilateral 
polycystic kidney disease was not as a result of his military 
service, the preponderance of the evidence is against the 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for entitlement to service connection for renal cysts 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter, to eliminate the requirement that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
renal cysts, claimed as a kidney disorder, by a letter in 
April 2002, before the adverse rating decision that is the 
subject of this appeal.  A January 2008 letter provided the 
Veteran with the specific notice required by Dingess, supra.  
A subsequent re-adjudication followed in October 2009.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are contained in 
the claims file.  The Veteran was given VA examinations with 
medical opinions, in connection with the claim.  Statements 
of the Veteran and his representatives have been associated 
with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for renal cysts is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


